Citation Nr: 9920260	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-19 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a left knee 
replacement, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  This appeal arises from a November 1997 
rating decision of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO), which confirmed 
the 30 percent evaluation for the veteran's left knee 
replacement.  The veteran was informed that there was no 
basis to increase his 30 percent evaluation, he disagreed and 
the current appeal ensued.  

A hearing was held on April 28, 1999, in Los Angeles, 
California, before Nancy Robin, who is a member of the Board 
of Veterans' Appeals (Board) and is rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

The veteran and his representative, contend, in essence, that 
the veteran's service-connected left knee replacement is more 
severely disabling than the current 30 percent evaluation 
reflects.  

A review of the record reveals that the veteran underwent an 
internal medicine examination via Alpha Medical Diagnostics 
for VA purposes in November 1998.  Although the examiner 
noted that range of motion of the left knee was "further 
affected" by fatigue, lack of endurance, weakness and pain, 
no opinion was rendered as to the degree of additional 
functional loss or limited motion.  It was noted that 
diagnostic testing performed in connection with the 
examination included a left knee x-ray.  A copy of that x-ray 
examination report was not associated with the claim folder.  
However, the January 1999 Supplemental Statement of the Case 
(SSOC) indicates that there is no evidence of loosening of 
the veteran's left knee prosthesis.  That can not be 
established without review of the x-ray examination report.  
The veteran's November 1998 examination was deficient because 
it was not a fully informed examination.  Green v. Derwinski, 
1 Vet.App. 121 (1991).  

Additionally, the veteran testified before a hearing officer 
at the RO in December 1998.  During the personal hearing, he 
testified that he was scheduled for an orthopedic examination 
of his left knee replacement in March 1999.  There is no 
indication in the record as to whether he underwent 
examination in the orthopedic clinic at that time.  If this 
examination was performed, these medical records should be 
obtained and associated with the claims folder for review.  

Finally, during the veteran's April 1999 Travel Board 
hearing, the veteran testified that he received extensive 
physical therapy for his left knee replacement of six to 
eight months.  The only physical therapy records associated 
with the claims folder involve the veteran's right knee 
replacement.  None of the physical therapy records for his 
left knee replacement are associated with the claims folder.  
Also, he stated that he received routine follow-up treatment 
for his left knee.  Those records also are not associated 
with the claims folder.  

The Board finds that a remand for further development is now 
required, even though it will, regrettably, further delay a 
decision in this matter.  See 38 C.F.R. §§ 3.327, 19.9 
(1998).  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  All VA inpatient and outpatient 
treatment records related to treatment of 
the veteran's left knee replacement since 
February 1996, to include physical 
therapy reports and a March 1999 VA 
orthopedic examination, if any, should be 
obtained and associated with the claims 
folder.  The November 1998 x-ray 
examination report noted in connection 
with the Alpha Medical Diagnostics 
examination for VA purposes should also 
be obtained and associated with the 
claims folder.  In the event the veteran 
has received treatment for his left knee 
disability through private sources, those 
records should be obtained as well.  

2.  After the above-mentioned development 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination for purposes of assessing the 
current severity of his service-connected 
left knee disability presently on appeal.  
All indicated studies, to include range 
of motion testing in all directions (in 
degrees), X-ray examination and any other 
tests deemed necessary by the examiner, 
should be performed.  The veteran's 
claims file and a copy of this entire 
remand is to be made available to the 
examining physician for review in 
connection with the examination of the 
veteran so that the physician may review 
pertinent aspects of the veteran's 
medical history.  The examiner should be 
asked to determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excessive 
fatigability or incoordination.  

The examiner should be asked to express 
an opinion of whether pain significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups. The 
examiner should report whether or not the 
veteran's weakness or painful motion in 
the left extremity is severe or not. 

3.  A copy of the notice advising the 
veteran of the scheduled examination, 
properly addressed, should be inserted 
into the claims folder.  He should also 
be apprised of the consequences of the 
failure to report for such examination, 
in accordance with the provisions of 
38 C.F.R. § 3.655 (1998).

4.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, including if the examination 
report does not include the results of 
tests for pain of the left knee, or an 
explanation by the examiner for the lack 
thereof, appropriate corrective action is 
to be implemented.  

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should review the 
evaluation assigned the veteran's left 
knee replacement and determine whether 
the claim may be granted.  If the benefit 
remains denied, then the veteran and his 
representative should be provided with a 
SSOC, to include a detailed analysis of 
the reasons for the RO's determination, 
and afforded the appropriate period of 
time in which to respond. Thereafter, in 
accordance with current appellate 
procedures, the claims file, to include 
all evidence received in connection with 
the requests herein, is to be returned to 
the Board for further appellate review.  

By its REMAND, the Board expresses no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  No action is required of the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









